Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 12/23/2020 has been entered and considered by the examiner.

Drawings
The drawings filed on 12/23/2020, has been accepted for examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tice (2006/0139647 A1).


Regarding claims 1-2 and 13, Tice teaches of a smoke detector unit for an aspirating smoke detection system (fig. 1) [pars. 0014, 0034] include a method of 
a housing (10a) that defines a detection chamber/sensor chamber (12) [par. 0035], wherein the housing (10a) comprises a metallic layer optically exposed to the detection chamber; 
a laser (16a) arranged to direct a beam of light through the detection chamber/sensor chamber (12) [pars. 0036-37]; 
a photodiode/receiver (16b) arranged to detect light scattered in this case radiation of some form, such as light (i.e. reflected pars. 0015, 0037]) from the beam of light from emitter [pars. 0036-37 and 0048]; and 
a heater (22) positioned proximate the metallic layer and outside of the detection chamber [par. 0038], wherein the metallic layer is configured to conduct heat from the heater.
Tice fail to explicitly specify the constructional changes that the reflector surface and/or optical element (20) that is coupled to and/or optically exposed to the detection chamber/sensor chamber (12) is metallic layer, wherein the metallic layer is configured to conduct heat from the heater; and wherein the type of the scattered/reflecting sensor is a photodiode; wherein the metallic layer and laser are configured to conduct heat from the heater to a lens of the laser in order to prevent or reduce the formation of condensation on the lens of the laser and/or on the metallic layer (claim 2)
However, even though, Tice fail to teach the constructional changes in the system of claims 1-2, such as claimed above, the constructional changes are considered obvious design alternative of material to be use in view of Tice teaching 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tice in the manner set forth in applicant's claim above, in order to improving and eliminating condensation on or to keep condensation from forming on the reflector surface of optical element 20, and reduce power consumption and/conserve power, as per teaching of Tice [pars. 0038 and 0045], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For the purposes of clarity, the method claim 13 is taught/suggested by the functions shown/stated/set forth with regards to the system claims 1 and 2 as rejected above as being unpatentable over Tice. Further, a lens considering the BRI is an optical element, as such, in this case, Tice optical element 20 will obviously be considered to includes a lens.

As to claim 3, Tice teaches of the smoke detector unit as claimed in claim 1, wherein a heater 22 is coupled to the reflective surface optical element 20. The heater 22 could be attached to the surface 20 or it could be integrally formed therewith [par. 0038].
 Not explicitly taught is the constructional changes wherein the heater comprises at least one heating cable or tape.
However, even though, Tice fail to teach the constructional changes in the system of claim 1, such as claimed in claim 3, the constructional changes are considered obvious design alternative and/or option. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tice in the manner set forth in applicant's claim 3, in order to improving and eliminating condensation on or to keep condensation from forming on the reflector surface of optical element 20, and reduce power consumption and/conserve power, as per teaching of Tice [pars. 0038 and 0045], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified, the system will still have a heater coupled to an optical element. 

As to claim 4, Tice teaches of wherein the heater is configured to self-regulate its heating output [pars. 0044-47] (figs. 2, 3A and 3B).

is obviously included in wherein the housing (10a) configuration includes one reflects a part of the light from the light emitter to the sensing receiver. Another reflects a part of the light from the light emitter to the reference receiver [pars. 0027, 0037].

As to claim 6, Tice teaches of the smoke detector unit as claimed in claim 1, wherein a heater 22 is coupled to the reflective surface optical element 20. Tice further teaches of plurality receivers includes a second light receiver functions as a reference receiver [pars. 0026 and 0049], as applied to claim 1.
Not explicitly taught is the constructional changes a receiver arranged to receive light from the laser that is not scattered from the beam of light, wherein the metallic layer is configured to conduct heat from the heater to the receiver in order to prevent or reduce the formation of condensation at the receiver.
However, even though, Tice fail to teach the constructional changes in the system of claim 1, such as claimed in claim 6, the constructional changes are considered obvious design alternative and/or option of using one of the receiver such as the second light receiver functions as a reference receiver that function in the manner set forth in applicant's claim 6, in order to enhance and improve a processor determines the gas concentration from the sensing and reference signals and/or increase accuracy  [pars. 0029, 0039 and 0060].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tice in the manner set forth in applicant's claim 6, in order to enhance and improve a processor determines the gas concentration from the sensing and reference signals and/or increase accuracy making a determination of gas concentration in the chamber 12 as per teaching of Tice [pars. 0029, 0039 and 0060], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

As to claim 7, Tice teaches of the smoke detector unit as claimed in claim 1, the gas concentration can be displayed [pars. 0056]. Tice further teaches obviously as applied to claim 1, comprising an indicator, wherein the indicator is arranged to indicate to a user any one or a combination of the following: a measured temperature of the detector unit, the heater and/or air in the detection chamber; a heat output of the heater; a presence of condensation in the detector unit; a presence of smoke in the detection chamber; and/or a rate of air flow through the detection chamber. is obviously included in wherein the acquired signals as well as their incremental changes can be processed as would be understood by those of skill in the art to determine concentration of the predetermined gas in the chamber 12. Finally, in step 220, gas concentration can be displayed, optionally, at the detector or at the monitoring system M [par. 0059] (fig. 4: 118).
[pars. 0061], as applied to claim 1.
Not explicitly taught is the constructional changes of a buck boost regulator with overcurrent protection, wherein the detector unit is arranged to receive power through the buck boost regulator.
However, even though, Tice fail to teach the constructional changes in the system of claim 1, such as claimed in claim 8, the constructional changes are considered obvious design alternative and/or option of protecting the detection system and/or electronic equipment from being damage (i.e. power surges).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tice in the manner set forth in applicant's claim 8, in order to protect the detection system from being damage electrically (such as from power surge), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).

As to claims 9, 10 and 11, Tice teaches of the smoke detector unit as claimed in claim 1, teaches of the detection system includes ambient condition sensor includes an ambient atmosphere inflow (Tice, claim 5), and ambient air [par. 0003-4] as applied to claim 1.
Not explicitly taught is the constructional changes of further comprising a blower arranged to draw an air flow into the detector unit (claim 9); and wherein only a portion and wherein the portion of air flow that is diverted to the detection chamber is 50% or less of the total air flow drawn from the space to be monitored, preferably 25% or less, more preferably 20% or less and even more preferably 15% or less (claim 11).
However, even though, Tice fail to teach the constructional changes in the system of claim 1, such as claimed in claims 9, 10 and 11, the constructional changes are considered obvious design alternative and/or option of utilizing Tice detection system in any type of photoelectric smoke detector including an as aspirated type smoke detector, such as wherein a blower and/or a piping system are well known features for aspirated smoke detectors (Applicant’s prior art acknowledgment and/or Applicant’s Admitted Prior Art (AAPA) [par. 0004]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tice as desired appropriate such as, in the manner set forth in applicant's claims 9, 10 and 11, in order to provide a detection system with an increase accuracy making a determination of gas concentration such as in the chamber 12 as per teaching of Tice [pars. 0029, 0039 and 0060], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
  
As to claim 12, Tice teaches of an aspirating smoke detection system (fig. 1) [pars. 0014, 0034] comprising: a detector unit comprising: a housing (10a) that defines a detection chamber/sensor chamber (12) [par. 0035], wherein the housing (10a) comprises a metallic layer optically exposed to the detection chamber; 
(16a) arranged to direct a beam of light through the detection chamber/sensor chamber (12) [pars. 0036-37]; 
a photodiode/receiver (16b) arranged to detect light scattered in this case radiation of some form, such as light (i.e. reflected pars. 0015, 0037]) from the beam of light from emitter [pars. 0036-37 and 0048]; and 
a heater (22) positioned proximate the metallic layer and outside of the detection chamber [par. 0038], wherein the metallic layer is configured to conduct heat from the heater.
Tice fail to explicitly specify the constructional changes that the reflector surface and/or optical element (20) that is coupled to and/or optically exposed to the detection chamber/sensor chamber (12) is metallic layer, wherein the metallic layer is configured to conduct heat from the heater; and wherein the type of the scattered/reflecting sensor is a photodiode; wherein the metallic layer and laser are configured to conduct heat from the heater (i.e. to a lens of the laser in order to prevent or reduce the formation of condensation on the lens of the laser and/or on the metallic layer); and piping arranged to direct an air flow from a monitored space to the detector unit.
However, even though, Tice fail to teach the constructional changes in the system of claim 12, such as claimed above, the constructional changes are considered obvious design alternative of material to be use in view of Tice teaching and/or suggesting and considering of a system of improving and eliminating condensation on or to keep condensation from forming on the reflector surface of optical element 20, and reduce power consumption and/conserve power. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tice in the manner set forth in applicant's claim above, in order to improving and eliminating condensation on or to keep condensation from forming on the reflector surface of optical element 20, and reduce power consumption and/conserve power, as per teaching of Tice [pars. 0038 and 0045], since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Still lacking, Tice fail to teach the constructional changes of piping arranged to direct an air flow from a monitored space to the detector unit.
 However, even though, Tice fail to teach the constructional changes of piping arrangement, the constructional changes are considered obvious design alternative and/or option of utilizing Tice detection system in any type of photoelectric smoke detector including an as aspirated type smoke detector, such as wherein a blower and/or a piping system are well known features for aspirated smoke detectors and/or in view of (Applicant’s prior art acknowledgment and/or Applicant’s Admitted Prior Art (AAPA) [par. 0004]).




Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art smoke detector unit for an aspirating smoke detection system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886